Citation Nr: 9923657	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-48 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a postoperative right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1996.  The Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for right a shoulder disability in October 1996, and assigned 
a 10 percent disability rating.  The veteran disagreed with 
the assignment of the 10 percent rating, and the current 
appeal ensued, with testimony being provided during a hearing 
which was held at the RO in May 1997.  

The RO denied service connection for a left shoulder 
disability in October 1996, and the veteran appealed that 
decision.  However, before that matter reached the Board of 
Veterans' Appeals (Board), the RO granted service connection 
for such disability, and it was assigned a 10 percent 
disability rating in February 1999.  The veteran was notified 
of that 10 percent disability rating decision and of his 
right to appeal it within one year thereof in April 1999, and 
the record on appeal does not reflect disagreement on the 
veteran's part with the assignment of that 10 percent rating.  
Therefore, no Board action is required on that matter at this 
time.


FINDINGS OF FACT

1.  The veteran is able to lift his right (major) arm well 
beyond the shoulder level.  Furthermore, the veteran has had 
no recurrent shoulder dislocations, neither his clavicle nor 
his scapula is chronically dislocated, and he has not 
fractured his humerus, clavicle, or scapula.

2.  There are no clinical findings reflective of significant 
debility due to pain associated with the veteran's 
service-connected right shoulder disability.

3.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for a postoperative right shoulder disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1998).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected right shoulder disability.  
38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected postoperative right shoulder disability, 
which is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1998).  In essence, he 
contends that his service-connected right shoulder disability 
is more severe than is recognized by VA.  His accredited 
representative further contends that a separate disability 
rating is warranted for a surgical scar in the area of the 
right shoulder.

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and render an analysis of 
the claim.  

Factual background

Service medical records reveal that the veteran was treated 
for recurrent right shoulder pain during service.  His 
September 1995 operation report indicates that he sustained a 
traction injury to the right shoulder in April 1994, and that 
at the time, he felt his right shoulder pop out of place, and 
that he was able to pop it back into place at that time.  In 
September 1995, after he had experienced soreness, 
instability, and weakness, especially with overhead 
activities with his right upper extremity, he underwent a 
right shoulder anterior compartment reconstruction and 
capsular shift procedure.  After the surgery, the veteran 
underwent physical therapy.  On referral for physical 
therapy, the physical therapist noted that clinically, the 
veteran had a slight shoulder drop on his right side, as well 
as tenderness to palpation and 40 degrees of active range of 
motion.  The physical therapy goals were to increase the 
veteran's strength and range of motion.  On orthopedic 
evaluation in February 1996, the veteran complained of some 
continued pain and weakness with certain activities, and he 
stated that his right shoulder felt stable.  Clinically, he 
had 45 degrees of external rotation of the right shoulder.  
In other planes, the range of motion was normal.  Moreover, 
the veteran's strength was graded as good.  

The veteran left naval service in April 1996.  On service 
discharge examination, the veteran's right shoulder had a 
limited right shoulder range of motion and a healed surgical 
scar.

The veteran filed his claim for service connection in May 
1996.  There is no indication in the record of any medical 
treatment since service, although at-home physical therapy 
has been indicated.

On VA orthopedic examination in January 1997, the veteran 
reported self-reducing a right shoulder dislocation in 1994, 
and that he then started having enduring shoulder pain, for 
which he was operated in September 1995, when a right 
anterior shoulder compartment reconstruction with capsular 
shift was performed.  He complained that occasionally since 
that time, with weather changes, increased overhead activity, 
or heavy activity, he would have pain.  He had had no 
episodes of subluxation since his surgery, he reported.  He 
would take Ibuprofen as needed.  He denied any numbness or 
tingling into his arms, and reported being limited in his 
activities due to discomfort with certain positions.  He 
reported that he was employed by VA, and that he was also a 
college student.  

Clinically, examination of the right shoulder revealed a well 
healed 10.5 centimeter surgical incision scar which was along 
the deltopectoral groove.  There were negative impingement 
and supraspinatus signs, with no evidence of instability.  
There was tenderness to palpation of the biceps tendon.  No 
tenderness was present over the acromioclavicular joint.  
Range of motion testing revealed normal right shoulder 
flexion, extension, and internal rotation.  Abduction was to 
130 degrees, and external rotation which was to 45 degrees.  
Neurovascular status was intact.  External evaluation of the 
right shoulder showed no evidence of abnormalities.  The 
impression was a minimally and moderately symptomatic post-
surgical right shoulder disability.

During a personal hearing which was held at the RO in May 
1997, while the veteran testified that his right shoulder 
disability had recently increased in severity, he also 
testified that it had not changed since service.  He stated 
that his arms were very strong, but that he could not do 
things over his head with his right arm, and that he could 
not lift anything from the arm level or higher.  He reported 
that he would experience right shoulder pain and limitation 
of motion, and that he would take Motrin(r) for it in the 
morning and/or at night.  He stated that his shoulder would 
grind on motion, as if there were something loose in it.  His 
arm would lock, or get stuck, at times, like it was about to 
sublux, and this would sometimes prompt him to use his other 
arm to free it.  He was lifting weights at home to keep his 
muscles from deteriorating any further.  He testified that he 
could not lift more than five pounds above his shoulder 
level.  

Pertinent law and regulations

The Board is required to adjudicate disability rating claims 
in light of the rating criteria provided by the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1998).  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  The rating schedule recognizes that a 
veteran's disability evaluation may require reratings in 
accordance with changes in her or her physical condition.  It 
is thus essential, in evaluating a disability, that each 
disability be viewed in relation to its history.  38 C.F.R. § 
4.1 (1998).

The veteran's service-connected right shoulder disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 [impairment of the clavicle or 
scapula]:  The schedular criteria are as follows:

Dislocation                                                                               
20 percent
Nonunion of:
	With loose movement                                                  
20 percent
	Without loose movement                                             
10 percent
Malunion of:                                                                            
10 percent
Or rate on impairment of function of contiguous joint.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for a rating for a disability 
rated based on limitation of motion, regardless of whether or 
not the limitation of motion specified in the Diagnostic Code 
criteria is shown).

Scars which are superficial and poorly nourished, which 
repeatedly ulcerate, warrant a 10 percent rating.  
38 C.F.R. Part 4, Diagnostic Code 7803 (1998).  Scars which 
are superficial and tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998).  Scars that limit the function 
of any part affected are rated based upon limitation of 
function of the part affected.  38 C.F.R. Part 4, Diagnostic 
Code 7805 (1998).  

Generally, the rating schedule will be used.  
38 C.F.R. § 3.321(a) (1998).  In exceptional cases, such as 
when there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards, referral to the VA Under Secretary for Benefits or 
to the VA Director of the Compensation and Pension Service is 
indicated, to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
to the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Analysis

Preliminary matters

Initially, the Board finds that the veteran's claim for a 
disability rating greater than 10 percent for his 
service-connected right shoulder disability is well grounded.  
The Board notes that, in general, an allegation of increased 
disability is sufficient to establish as well grounded a 
claim  seeking additional compensation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board concludes that 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  The evidence of record is 
adequate to rate the disability.  38 U.S.C.A. § 5107.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Schedular rating

The Board has given initial consideration to rating the 
veteran's disability under a Diagnostic Code other than 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). 

Assignment of a disability rating under Diagnostic Code 5200 
[ankylosis of scapulohumeral articulation] is not warranted 
because the veteran does not have such ankylosis.  A 
disability rating under Diagnostic Code 5201 [limitation of 
motion of arm] is not warranted because the veteran is able 
to move his right arm well beyond the shoulder level.  A 
disability rating under Diagnostic Code 5202 [other 
impairment of humerus] is not appropriate, since no 
impairment of the humerus has been medically demonstrated

With respect to an increased disability rating under 
Diagnostic Code 5203, in order for a 20 percent disability 
rating to be assigned, either dislocation or nonunion with 
loose movement of the shoulder is required.  In this case, a 
20 percent rating is not warranted under the schedular 
criteria, because the veteran does not have a chronic 
clavicle or scapula dislocation, nor does he have nonunion of 
the clavicle or scapula, with loose movement.  The January 
1997 VA orthopedic examination, which has been reported in 
detail above, identified no abnormalities of the veteran's 
right shoulder, and there is no other medical evidence 
suggestive of such pathology.

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, there are no clinical indications 
to support the conclusion that there is additional functional 
impairment such as weakness, loss of range of motion and the 
like due to pain.  As noted above, the VA examination 
indicated that the ranges of motion of the veteran's right 
shoulder was normal.  There was no indication that motion of 
the shoulder was limited in any way, by pain or otherwise.  
Indeed, there is no reference to right shoulder pain during 
the examination, although tenderness of the biceps was 
mentioned.

While the veteran has testified as to inability to use his 
right arm above his shoulder level, the Board places greater 
weight of probative value on the report of the January 1997 
VA orthopedic examination report which clearly indicated that 
all ranges of motion of the veteran's right shoulder were 
normal.  In the opinion of the Board, the clinical evidence 
outweighs the veteran's testimony.

Esteban v. Brown

The veteran's representative has raised the matter of a 
separate compensable rating for the veteran's right shoulder 
surgical scar.  In Esteban v. Brown, 6 Vet. App. 259 (1994), 
which interpreted 38 C.F.R. § 4.14 (1998), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.  

In this case, the is no question that there is a surgical 
scar in the area of the veteran's right shoulder.  The 
medical shows that it is well healed.  Moreover, the veteran 
filed his claim more than three years ago and has not to date 
submitted any evidence, or alleged, that his scar is tender 
and painful on objective demonstration.  The scar, moreover, 
is not shown or alleged to limit the function of any part 
possibly affected.  Since there is no evidence that the scar 
causes any disability, a separate disability rating is 
unwarranted.  Cf. Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Extraschedular rating

The Board notes that the RO has provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1) in its December 1996 
statement of the case.  However, it has not explicitly 
considered referring the veteran's claim for extraschedular 
consideration.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's disability rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 (finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
which indicated that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
Although the RO made no specific determination as to an 
extraschedular rating, the Board believes that such non-
referral of the veteran's case in essence constitutes an 
appealable denial of an extraschedular rating.  The Board 
will therefore address this matter.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) 
(1998) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The Board finds no circumstances present which would warrant 
the assignment of an extraschedular rating.  The veteran 
works for VA, is a student, and has not reported factors such 
as marked interference with employment or frequent periods of 
hospitalization due to the disability at issue.  As noted 
above, the VA examiner in January 1997 found little 
functional loss of the right shoulder.  Moreover, there is no 
evidence that the veteran has been treated for the right 
shoulder disability since service, much less been 
hospitalized.

Conclusion

In summary, for the reasons and bases discussed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected right shoulder 
disability.  The benefit sought on appeal is accordingly 
denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a schedular disability rating in excess of 10 
percent for a postoperative right shoulder disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

